IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                      DIVISION ONE
STATE OF WASHINGTON,                      )       No. 77972-9-1
                                          )
                     Respondent,          )
                                          )
       v.                                 )
                                          )
KRISTOPHER MICHAEL RAYBELL,               )       UNPUBLISHED OPINION
                                          )
                     Appellant.           )       FILED: July 15, 2019
                                          )

       PER CURIAM.         Kristopher Raybell challenges the sentence imposed

pursuant to his guilty plea to felony violation of a court order,felony hit and run, and

possession of cocaine. His court-appointed attorney has filed a motion to withdraw

on the ground that there is no basis for a good faith argument on review. Pursuant

to State v. Theobald,78 Wn.2d 184,470 P.2d 188(1970), and Anders v. California,

386 U.S. 738,87S. Ct. 1396, 18 L. Ed. 2d 493(1967), the motion to withdraw must:

      (1) be accompanied by a brief referring to anything in the record that
      might arguably support the appeal. (2) A copy of counsel's brief
      should be furnished the indigent and (3)time allowed him to raise any
      points that he chooses;(4)the court—not counsel—then proceeds, after
      a full examination of all the proceedings, to decide whether the case
      is wholly frivolous.

Theobald, 78 Wn.2d at 185 (quoting Anders, 386 U.S. at 744).

       This procedure has been followed. Raybell's counsel on appeal filed a brief

with the motion to withdraw. Raybell was served with a copy of the brief and

informed of his right to file a statement of additional grounds for review. Raybell did

not file a supplemental brief.
No. 77972-9-1/2


       The material facts are accurately set forth in counsel's brief in support of the

motion to withdraw. The court has reviewed the briefs filed in this court and has

independently reviewed the entire record. The court specifically considered the

following potential issues raised by counsel:

          Did the trial court abuse its discretion in denying the parties' joint request

          for a Drug Offender Sentencing Alternative (DOSA)?

      The issues raised by counsel are wholly frivolous. The motion to withdraw is

granted and the appeal is dismissed.


                                                 FOR THE COURT:




                                         2